In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-01069-CV
____________

IN RE JULIE ANN HOBBS, Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM  OPINION
          On October 15, 2004, relator filed a petition for writ of mandamus, which is
directed at respondent, Judge Yarbrough, judge of the 306th District Court of
Galveston County.  Relator has since filed an amended motion to stay the underlying
proceedings in the trial court.  The mandamus record presented to this Court
challenges Judge Yarbrough’s denial of relator’s plea to Judge Yarbrough’s
exercising subject-matter jurisdiction over an original petition affecting the parent-child relationship and entering temporary orders pertaining to T.L.H., a child.
 
          We deny the petition and the amended motion for stay.  See Tex. R. App. 
52.8(a).
          It is so ORDERED.
PER CURIAM
 
Panel consists of Chief Justice Radack and Justices Keyes and Alcala.  
Justice Keyes, concurring.